PER CURIAM.
We set aside the summary judgment on the authority of Fish Carburetor Corporation v. Great American Insurance Company, 125 So.2d 889 (Fla. 1st DCA 1961), *1256and Howarth Trust v. Howarth, 310 So.2d 57 (Fla. 1st DCA 1975), and remand for further proceedings consistent herewith, including the taking of additional testimony, if any, to be determined by the trial court.
Summary judgment is set aside and the cause remanded.
BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.